 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 ANTONIO J. PATACA
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                IN THE UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 1:17-CR-00198-016
12                                Plaintiff,             STIPULATION AND ORDER TO CONINUE
                                                         SENTENCING HEARING
13                         v.
                                                         DATE: May 14, 2021
14   JESUS MELGAREJO,                                    TIME: 10:00 A.M.
                                                         COURT: Hon. Dale A. Drozd
15                               Defendant.
16

17                                               STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19 through defendant’s counsel of record, hereby stipulate as follows:

20          1.     By previous order, this supervised release petition was set for sentencing on May 14,

21 2021.

22          2.     Defense counsel has a medical emergency that conflicts with the May 14, 2021

23 sentencing.

24          3.     By this stipulation, initiated by the defense, the parties stipulate that the sentencing may

25 be continued to May 21, 2021, at 10:00 AM, before the Honorable Dale A. Drozd. Because this case

26 involves a pending supervised release petition, no exclusion of time is necessary.
27 ///

28 ///

                                                         1
30
 1        IT IS SO STIPULATED.

 2

 3   Dated: May 12, 2021             PHILLIP A. TALBERT
                                     Acting United States Attorney
 4

 5                                   /s/ ANTONIO J. PATACA
                                     ANTONIO J. PATACA
 6                                   Assistant United States Attorney
 7

 8   Dated: May 12, 2021             /s/ JOHN MEYER
                                     JOHN MEYER
 9
                                     Counsel for Defendant
10                                   JESUS MELGAREJO

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                 2
30
 1                                        FINDINGS AND ORDER

 2         Based upon the stipulation and representations of the parties, the Court orders the sentencing

 3 hearing be continued until May 21, 2021 at 10:00 AM, before the Honorable Dale A. Drozd.

 4 IT IS SO ORDERED.

 5
       Dated:    May 12, 2021
 6                                                   UNITED STATES DISTRICT JUDGE

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                       3
30
